Citation Nr: 1340998	
Decision Date: 12/12/13    Archive Date: 12/20/13

DOCKET NO.  10-34 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Reno, Nevada


THE ISSUE

Entitlement to aid and attendance or housebound benefits.


WITNESSES AT HEARING ON APPEAL

Appellant, daughter


ATTORNEY FOR THE BOARD

M. Turner, Counsel



INTRODUCTION

The Veteran served on active duty from February 1945 to August 1946 and from January 1948 to March 1963.  The appellant is the surviving spouse of the Veteran.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a March 2010 rating decision issued by the Regional Office (RO) in St. Paul, Minnesota.  The case comes to the Board from the RO in Reno, Nevada.  

The appellant and her daughter testified before the undersigned Veterans Law Judge in May 2013. Prior to that hearing, the appellant was represented by a veterans service organization.  After certification to the Board, the VSO withdrew in a letter sent to the RO.  See 38 C.F.R. § 20.608(2) (2013). The VSO indicated that it had attempted to call the appellant but had been unable to reach her, so she was notified via mail that they wished to withdraw representation.  Although the VSO should have technically filed a motion with the Board, by proceeding with the hearing without representation, the appellant accepted this withdrawal and the undersigned AVLJ implicitly granted the VSO's motion.  Accordingly, the Board may proceed to address the claim on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND
 
The appellant contends that she should receive special monthly compensation (SMC) by reason of being housebound or needing the aid and attendance of another person to carry out her activities of daily living.  

The appellant submitted an "Examination of Housebound Status or Permanent Need for Aid and Attendance" form that was completed by her private physician in January 2010.  The completed form listed a diagnosis of severe asthma.  The doctor opined that the appellant was able to feed herself and prepare her own meals.  She did not need assistance in bathing or tending to hygiene needs, was not legally blind, and did not require nursing home care.  She had to take several medications and was able to manage her own financial affairs.  Questions concerning posture, upper and lower extremity movement, and restrictions of the spine, trunk, and neck were deemed inapplicable.  Questions concerning other pathology or restrictions on leaving the home were deemed inapplicable.  The appellant did not need canes, crutches, braces, or the assistance of another person for locomotion.  

A note from a doctor in April 2010 indicated that the appellant had severe sinus troubles with polyps and middle ear disease causing hearing loss.  A note from a doctor in May 2010 stated that the appellant had persistent asthma, allergic rhinitis, sinusitis, and glue ear and she needed immunotherapy and medication.  In May 2010 a note from a doctor indicated that the appellant had chronic sinusitis with polyposis, chronic otitis media, and conductive hearing loss despite having tubes and drainage of the ears.  

In letters the appellant asserted she was unable to work and reported multiple surgeries for various health problems.  At her hearing the appellant testified that she had various disabilities including back pain, asthma, and cataracts.  Her daughter helped with driving and various chores.  In a subsequent letter the appellant reported that her vision sometimes became blurred and impaired and at those times she needed the assistance of another person.  A letter from the appellant's daughter stated that since the appellant had cataract surgery she developed vision migraines which cause periodic vision loss for several minutes.  Her daughter needed to drive her around.  

Given this evidence, the appellant should be afforded an examination to determine whether she is functionally housebound or requires the aid and attendance of another person.  The January 2010 examination from her doctor only considered the effects of the appellant's asthma on her ability to care for herself, while the appellant has testified to and alleged that she has numerous other health problems.  Some of these problems, such as vision problems and migraines, appear to have onset after the January 2010 examination was completed.  

The appellant also reported that she was receiving Social Security Administration (SSA) disability benefits.  These records should be obtained and associated with the claims file.  The Board notes that VA regulations provide that VA will make as many requests as are necessary to obtain relevant records from a federal department or agency, such as the SSA. VA will end such efforts only if it concludes that the records sought do not exist, or that further attempts to obtain them would be futile. See 38 C.F.R. § 3.159(c)(2).
 
The appellant should also be invited to identify medical records in support of her claim.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and request that she provide releases to enable VA to obtain medical records pertaining to the disabilities that she claims cause her to be housebound or to require aid and attendance.  She should also be informed that alternatively she can provide these records herself.  All identified records should be obtained.  If records are identified but cannot be obtained, the efforts to obtain the records should be documented in the claims file and the appellant should be notified of VA's inability to obtain the records.

2.  Obtain a copy of the appellant's SSA disability records and associate them with the claims file.  If the records do not exist or otherwise cannot be obtained, VA should document the attempts made to obtain the records in the claims file and the appellant should be notified of VA's inability to obtain the records.

3.  After any additional records are associated with the claims file, provide the appellant with an appropriate examination to determine whether she is housebound or needs the aid and attendance of another for self-care.  The examiner should describe the functional limitations of the appellant and how they limit her ability to care for herself and/or leave her home.  He or she should then provide an opinion, with supporting rationale, concerning whether the appellant is housebound or requires aid and attendance.  

4.  After completion of the above development, the appellant's claim should be re-adjudicated.  If the determination remains unfavorable to the appellant, she should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


